Slip Op. 03 - 61

                             J U D G M E N T

           UNITED STATES COURT OF INTERNATIONAL TRADE

                      Thomas J. Aquilino, Jr., Judge

- - - - - - - - - - - - - - - - - - -x

ST. EVE INTERNATIONAL, INC.,             :

                              Plaintiff, :

                 v.                      :   Court No. 03-00068

UNITED STATES,                           :

                              Defendant. :

- - - - - - - - - - - - - - - - - - -x



          The plaintiff having commenced this case to contest

notices on Customs Form 4647 to redeliver specified women's wear

imported via Entry Nos. 655-1146249-5, 655-1151865-0 and 655-115-

2655-4, as well as notices of liquidated damages for failure to

comply with those redelivery demands; and the plaintiff having

prayed for and obtained expedited trial and decision of its com-

plaint; and the court having issued an opinion and order, slip op.

03-54, 27 CIT         ,      F.Supp.2d          (May 15, 2003), denying

certain requested relief but finding that plaintiff's goods bearing

style numbers 65132, 65134, and 27-0180-3 are correctly classi-

fiable under subheading 6109.10.0037 of the Harmonized Tariff

Schedule of the United States (2002), textile category 352, based

upon a fair preponderance of the evidence developed on the record,

which thereby overcame the presumption of correctness on behalf of
Court No. 03-00068                                                     Page 2


the U.S. Customs Service; and the court having ordered the parties

to   confer    and   present   a   proposed   form   of   final   judgment   in

accordance with slip op. 03-54; and counsel having complied with

that direction;      Now therefore, in accordance with slip op. 03-54,

and after due deliberation, it is


              ORDERED, ADJUDGED and DECREED that the Customs notices of

redelivery (and for liquidated damages in connection therewith) in

Entry Nos. 655-1146249-5, 655-1151865-0, and 655-1152655-4 each be,

and they hereby are, vacated; and it is further hereby


              ORDERED that the U.S. Bureau of Customs and Border

Protection reliquidate the merchandise of Entry No. 655-1146249-5

under subheading 6109.10.0037 of the Harmonized Tariff Schedule of

the United States (2002) at a rate of duty of 17.4 percent ad

valorem and recover from the plaintiff any additional duties owed

plus interest as provided by law.

Dated:   New York, New York
         June 9, 2003

                                     ________________________________
                                                  Judge